The petition of the state of Connecticut for certification for appeal from the Appellate Court, 57 Conn. App. *923566 (AC 16090), is granted, limited to the following issue:
The Supreme Court docket number is SC 16339.
Ronald G. Weller, assistant state’s attorney, in support of the petition.
Susan M. Hankins, assistant public defender, in opposition.
Decided June 29, 2000
“Should State v. Malave, 250 Conn. 722, 737 A.2d 442 (1999) (abandonment of Secondino v. New Haven Gas Co., 147 Conn. 672, 165 A.2d 598 [1960] rule) be applied retroactively?”
KATZ, J., did not participate in the consideration or decision of this petition.